DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsubouchi (2019/0312288).
Tsubouchi discloses a fuel cell system comprising a fuel cell stack 12, a tank 18 connected to the stack, a main flow path 24. The main flow path 24 includes a gate valve 20, first pressure sensor 28, first pressure-adjusting valve 26, fuel gas flows from the discharge port of 26 downstream in 24 to the supply port of the switching valve 30 (branched valve), and down the main flow path to the heat exchanger 32 vis the first supply port 34 (marked as 4 in the figure branches 24 via multiple discharge ports), through the discharge port 54 to the injector 56 which guides to the fuel cell  12 and through the circulation channel and exhaust flow path 60, wherein a second pressure-adjusting sensor is present along the main supply flow path to flow through according to claim 2 (wherein pressure-adjusting valves 26 30 is located between the two pressure sensors (one upstream to guide fuel along the line to the vale, and the second downstream (instant claims 1, 2, 4-9). The pressure sensors are known in the art to calculate the gas pressure to maintain predetermined values, and open/ shut valves via the controller to control to pressure and flow (claim 11, 12). 

    PNG
    media_image1.png
    525
    763
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    373
    293
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    130
    294
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    218
    294
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 3, 10, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references of record fail to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a fuel cell device as instantly claimed, wherein the device includes a third pressure sensor (“second pressure sensor”, in addition to the first and differential), or wherein the inner diameters of the pipes differ as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722